Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas: Two Letters, 2 March 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


I.
Honoured & dear Sir,
the Hague March 2d. 1780.
The Letter I send you a Copy herewith I have just received. The Autor of it having always professed himself a friend to the American cause, though not a more powerfull one than many others, deserves to be managed; & therefore I shall write to him very politely, & offer him, If he has some good ouvertures to make for the credit of America, to convey them, by my correspondence, to you, Sir, & to Congress. His circumstances are now very good, having not long ago got a considerable succession from a relation of his.
Be pleased, dear Sir, after having read my Letter, here inclosed, for Capt. Jones, to close it with a piece of wafer, & send or give it him when you will see or know of him.
I think him too much exasperated against 784 & 166, & not enough aware of the fair promises 64 has made him. I am sure the latter is but an indifferent friend to the two former, to 338 & to 65.
I am ever with a most respectfull attachment Honoured & dear Sir yr. Very humble & obedient servant
Dumas
Passy, his Exc. B. Franklin
 
Addressed: His Excellency / B. Franklin, Esqr. Minr. / Plenipe. of the United States / &c. / Passy ./.
Notation: Dumas, la haie March 2d. 80
 
II.
The Hague March 2d. 1780 in the Evening.
This moment our friend tells me in great confidence, that 873. 30 has at last made one principal Step they expected from him, by 705, 26. 884. 873. 783. 64. to sound 394. 274. about an 61. MPGPPX. 880. & 873. 598 PBX. CDLDPC. 322. 795, 26. 873. 183. 610. 578, 28.
388. 236, 27. 935. 388. 385. 884. 787. 884. 873. 783. 64. as a 960 man 601. 581. used to 842. 537. But 833. 388. 236, 27. 470. and 873. 783. 64. has 802. 880. very 214. an 304. 884. 665. 618. 880. PBBLO.
Our friend has this from 873. 783. 64. himself; And 62. 341. 873. 362. 657LBI. They are sure that 867. & OPXWLBN. 942. 39. 884. 873. 541. And a negociation is set on foot for a body of 600. 531, 28. which 878. 262. 601. 878. 942. 606. 322. 874. 560.
This Letter cannot go till to morrow. If there is some other news, I shall add it on the other side of this sheet.
 
Notation: Dumas la haie March 2d. 80
